DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 and 19 are currently pending. Applicant’s election of Group I, claims 1-5 and 14-17 in the reply filed on 5/6/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5 and 14-17 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    141
    1032
    media_image1.png
    Greyscale
(filing receipt dated 2/23/2022).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g) and the third paragraph of p. 2 of the specification as filed.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5, 15, and 16 are objected to because of the following informalities:  
In line 3 of claim 1, the indefinite article “an” should be inserted before the word “ammonia-containing”
In line 8 of claim 1, the indefinite article “an” should be inserted before the word “ammonium”.  
In line 9 of claim 1, the word –further-- should be inserted before the word “comprises” at the beginning of the line.
In line 9 of claim 1, the word “the” should be inserted before the word “utilized”.  
In line 4 of claim 2, the word “into” should be deleted and replaced by –to form--.
In line 5 of claim 2, the phrase “solid urea products” should be deleted and replaced by –the solid urea product,-- because the “urea product” is referred to in the singular in line 1.
In line 6 of claim 2, the indefinite article –an—should be inserted before the word “ammonia-containing”.
In line 7 of claim 2, the indefinite article –an—should be inserted before the word “ammonium”.
In line 8 of claim 2, the word –further—should be inserted before the word “comprising”.
In line 8 of claim 2, the word –the—should be inserted before the word “utilized”.
Claims 3-5 are objected to because they should begin “The method…”.
In lines 3-4 of claim 4, the limitations “CO2” and “NH3” should be deleted and replaced by –CO2—and –NH3—respectively.
In lines 3-4 of claim 15, the limitations “CO2” and “NH3” should be deleted and replaced by –CO2—and –NH3—respectively.
In line 2 of claim 16, the phrase “solid urea products” should be deleted and replaced by –the solid urea product,-- because the “urea product” is referred to in the singular in line 1 of claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the following: A method for the removal of ammonia from the off-gas of a finishing section of a urea production plant, wherein the finishing section operates to convert a urea melt into solid urea products, thereby generating ammonia-containing off-gas; said urea melt being obtained by evaporating water from an aqueous urea solution in a first stage evaporation section, so as to form a concentrated urea solution, and further evaporating water from said concentrated urea solution in at least one second stage evaporation section so as to form the urea melt; the method comprising subjecting the off-gas to contact with an acidic scrubbing liquid so as to provide a scrubbed off-gas and a utilized scrubbing liquid comprising ammonium salt; wherein the method comprises sending utilized scrubbing liquid to a second stage evaporation section, thereby subjecting it to evaporation of water together with the concentrated urea solution.
	This claim is indefinite because of the “wherein” clause at the end of the claim (italicized by the Examiner above).  The only active step required in the process (beginning at the underlined portion of the claim above) recites subjecting an off-gas, which is required to comprise ammonia based on line 3 of the claim, to contact with an acidic scrubbing liquid so as to provide a scrubbed off-gas and a utilized scrubbing liquid comprising an ammonium salt.  All of the other steps in the lines preceding the phrase “the method comprising” are only recited within a product-by-process limitation to define the off-gas.  See MPEP 2113.  Therefore, when the final wherein clause recites an additional active process step (“wherein the method comprises”) of sending the utilized scrubbing liquid to “a second evaporation section” the person of ordinary skill in the art would not understand whether the method actually requires the use of a “first stage evaporation section” given that the element is only recited within a product-by-process limitation. 
Further complicating matters is that the claim then requires that the second stage evaporation section operate by evaporating water from the utilized scrubbing liquid together with the concentrated urea solution. The concentrated urea solution is referenced as being an intermediate product of the first stage evaporation section, which is only contained in a product by process limitation to define another product (the ammonia containing off-gas).  Can the concentrated urea solution refer to any concentrated solution or does it refer to a specific intermediate product which requires the process steps which are only required in a product by process limitation?  Additionally, the content of the scrubbing liquid is not defined beyond being acidic, therefore there is also a lack of antecedent basis for subjecting the utilized scrubbing liquid to evaporation of water.
The uncertainty as to which steps of the product by process limitation in claim 1 are actually required increases in the dependent claims (claims 3-5 and 17) which refer back to process steps only encompassed within product by process limitations is compound. See detailed rejection of each claim below.
Claim 3 is rejected as being indefinite for three reasons.  First, it is not clear if he second stage evaporation section is a required step of the claimed process as it is only present in a product by process limitation to define the off-gas of claim 1, from which claim 3 depends.  Second, there appears to be a lack of antecedent basis for a “vapour condensate obtained from the second stage evaporation section”.  Based on the specification (p. 19-20) and Fig. 2 as filed, the second stage evaporation section (EV2) produces a urea melt (UM) and a second water vapour (V2), the second water vapour must then be condensed in a second stage condenser (C2) to produce a “vapour condensate”. The second evaporation section does not also require a condensation section, therefore there is not sufficient antecedent basis for this limitation in the claims.  Third, the vapour condensate is sent to “a scrubbing system of the finishing section”.  The active process steps of claim 1 already recite a scrubbing step.  Is claim 3 requiring that the vapour condensate be fed to the existing scrubber (as described in Fig. 2)?  Or can the finishing section comprise more than one scrubber?  Claim 14 shares the same issues regarding lack of antecedent basis for the vapour condensation obtained from the second stage evaporation section and the uncertainty regarding the scrubbing system of the finishing section.
Claim 4 is rejected for several reasons.  First, it is unclear to the skilled artisan if the process of claim 1 “comprises” the recited steps as active steps because the newly recited steps are further limiting steps in claim 1 which only appear to be present in product-by-process limitations to define the composition of the off-gas containing ammonia.  The method in which the off-gas is produced in claim 1 is treated only as a product-by-process limitation, however now claim 4 is further specifying how the starting material of the process in the product-by-process limitation (the aqueous urea solution) is being produced using “comprising” language.  Does this mean all of the product-by-process steps in claim 1 are now supposed to be considered to be active process steps? Also see MPEP 2113.  
Further complicating matter is that lines 4-5 recite “an evaporation section downstream of the synthesis section” and “a water purification section downstream of vapour condensation from the evaporation section”.  Claim 1, from which claim 4 depends, already recites some sort of evaporation section, though it is unclear if the section comprises one or two evaporation stages for the reasons already discussed above.  Is the evaporation section of claim 4 the same evaporation section of claim 1?   Further, where is the “vapour condensation” from the evaporation section being produced?  There appears to be a lack of antecedent basis for this limitation.  Does the evaporation section also comprise a condenser?  Further, if there are two evaporation sections, does each have a condenser, or is there only one condensing section? Fig. 2 and p. 19-20 of the disclosure teach that the evaporation section comprises a first stage (EV1) with a first condenser (C1) and a second stage (EV2) with its own condenser (C2), wherein only the process condensate from the first condenser (PC1) is fed to a water treatment section (WWT).
Claim 15 shares the same issues as claim 4 regarding i) how the evaporation section of claim 15 relates to the evaporation section of claim 2 and ii) the lack of antecedent basis regarding the limitation “vapour condensation from the evaporation section”.
	Claim 5 is rejected for being indefinite because it would not be clear to the skilled artisan if the claimed conversion step is a required part of the process.  Claim 1 only recites a urea conversion step within a product by process limitation to define the composition of the off-gas comprising ammonia.  Also see MPEP 2113.  This issue also applies to claim 17, which further defines the granulation process of claim 5.
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US11332437 (‘437) in view of Meessen (“Urea” Ullmann’s Encyclopedia of Industrial Chemistry, 2010, p. 1-39, of record in the IDS filed on 7/22/2021, see NPL 6). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘437 teach an obvious variant of the process of claims 1 and 2.  Claim 1 of ‘437 teaches a urea product process comprising: 
a step a) of concentrating a urea solution in a first evaporator of an evaporation section to give a concentrated urea solution and a first vapor; 
a step b) of further concentrating the concentrated urea solution in a second evaporator of an evaporation section to give a urea melt and a second vapor;
a step c) of solidifying the urea melt in a finishing section to provide a solid urea product and an off-gas; and 
a step d) of scrubbing the off-gas in a scrubber with an acidic scrub liquid.  
The first vapor obtained from step a) is condensed in step e) to produce a first condensate which is fed to a wastewater treatment section and the final urea melt obtained at the end of step b) is said to contain less than 0.1 wt% moisture in claim 6 of ‘437, therefore the starting solution of urea obviously contains water that is being evaporated off in steps a) and b) (corresponding to the claimed “aqueous urea solution” of claims 1 and 2). Claim 7 of ‘437 further teaches that the scrubbing step d) of claim 1 of ‘437 produces a cleaned off-gas and a utilized scrub liquid comprising urea, wherein the process further comprises supplying the utilized scrub liquid to the second evaporator.  
The claims of ‘437 are silent regarding the presence of ammonia in the off-gas produced from the finishing step and likewise the presence of ammonium salts in the utilized scrubbing liquid if the off-gas is treated with an acidic scrubbing liquid.  This deficiency is cured through the teachings of Meessen.  Meessen is directed toward a chemical encyclopedia entry regarding the industrial production of urea.  See whole document.  Meessen teaches that in all commercial processes that urea is produced (via an ammonium carbamate intermediate) by reacting ammonia and carbon dioxide according to the Basaroff reactions.  See section 4.1.1. on p. 3-6.  Meessen further teaches that due to the chemical equilibria of the reactions, that the conversion of the feedstocks to urea is limited such that large amounts of unconverted ammonia and carbon dioxide must be removed from the urea product.  See section 4.2.1. on p. 8-10.  Meessen also teaches that when a urea melt obtained from ammonia and carbon dioxide is fed to a finishing section to produce solid urea products via prilling or granulation that the emissions/off-gases comprise ammonia, and that the ammonia is removed from the gas as ammonium salts when the gases are scrubbed with an acidic liquid.  See section 4.4.1. on p. 25-26.  Therefore, the off-gas obtained in step c) of claim 1 of ‘437 is expected to comprise ammonia, which will necessarily react with the acidic scrubbing liquid (preferably nitric or sulfuric acid according to claim 2 of ‘437) to produce ammonium salts. Therefore, the process of claims of ‘437 appears to be an obvious variant of that claimed.  
Alternatively, if ammonia is not inherently present in the off-gas of the claims of ‘437, then the claimed process would still be prima facie obvious in view of the claims of ‘437 and the teachings of Meessen.  The skilled artisan would be motivated to produce the aqueous urea solution purified in the process of the claims of ‘437 using the process of Meessen, which will necessarily produce an ammonia containing off-gas, because Meessen teaches that there is only one well known, predictable, and commercially viable way to produce urea.  Also see MPEP 2143(A).
Regarding claims 3 and 14, see steps f) and h) in claim 1 of ‘437.  Regarding claims 4 and 15, see steps a), b), and e)-g) of claim 1 of ‘437.  Further regarding the claimed synthesis section and carbamate recovery section, as discussed above, Meessen teaches that all commercial urea production processes produce urea from carbon dioxide and ammonia.  Meessen further teaches that the residual ammonia and carbon dioxide is recovered from the urea product in one or more recovery sections wherein ammonium carbamate is decomposed to ammonia and carbon dioxide and recycled back to the synthesis process.  See section 4.2.1 on p. 8-10.  Therefore, the claimed process would have been prima facie obvious in view of the claims of ‘437 and the teachings of Meessen.  The skilled artisan would be motivated to produce the aqueous urea solution purified in the process of the claims of ‘437 using the process of Meessen, which will necessarily produce an ammonia containing off-gas, because Meessen teaches that there is only one well known, predictable, and commercially viable way to produce urea.  Also see MPEP 2143(A).
Regarding claims 5, 16, and 17, see claims 4 and 5 of ‘437.  Also see section 4.5.2. of Meessen on p. 28-31, which teaches that fluid-bed and spouted-bed granulation is a well-known technique for granulating urea.  The skilled artisan would be motivated to use the granulators disclosed in Meessen the process of the claims of ‘437 because Meessen using a known technique for its intended purpose is prima facie obvious and predictable.  Also see MPEP 2143(A).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0312717 (‘717, published on 11/2/2017, of record in the PTO-892 dated 3/25/2022).
 ‘717 is directed toward a urea finishing process with acid scrubbing.  See whole document.  Regarding claims 1 and 2, see fig. 4 and [0057-0073].  ‘717 teaches a process for the production of a solid urea product comprising: 
producing an aqueous urea solution (7);
evaporating the water from the aqueous solution in a first stage evaporation and condensation section (1) so as to form a concentrated urea solution (9);
splitting the concentrated urea solution (9) into a stream (9a), which is fed directly to a granulation unit (2), and a stream (9b), which is fed to a second concentration unit (second evaporator, 4) to produce a more concentrated urea melt (14) by further evaporation of water;
 	subjecting the urea melt to finishing in a finishing section, comprising seeding section (6) and granulation section (2), to produce solid urea granules (10) and an ammonia-containing off-gas (12);
subjecting the off-gas to contact with an acidic scrubbing liquid (18, shown as sulfuric acid) in a scrubber (13) so as to provide a scrubbed off-gas (19) and a utilized scrubbing liquid comprising an ammonium salt (13), specifically ammonium sulfate if sulfuric acid is the scrubbing liquid; and
sending the utilized scrubbing liquid to the second stage evaporation section (4) wherein it is subjected to evaporation of water (15) together with the concentrated urea solution (9b).  Also see MPEP 2131.02.  Also see MPEP 2113 and the 35 USC 112(b) rejection above regarding claim 1.
Regarding claims 3 and 14, figure 4 of ‘717 further teaches that the water vapor obtained from the second evaporation section (15) is condensed in a second stage condensation section (5) to produce a vapor condensate (aqueous stream) (16) which is recycled back to the scrubber (3) of the finishing section.  See [0064-0065] and fig. 4. Also see MPEP 2131.02.
Regarding claim 4, the only positively recited steps of claim 1, from which claim 4 depends, are the scrubbing of the ammonia containing off-gas with an acidic scrubbing liquid to provide a scrubbed off-gas and a utilized scrubbing liquid comprising an ammonium salt and sending the utilized scrubbing liquid to an evaporation section and subjecting it to evaporation of water with a concentrated urea solution.  The rest of the recited steps are recited in a product by process limitation to define the off-gas.  See MPEP 2113 and the 35 USC 112(b) section above.  ‘717 teaches that the first evaporation and condensation unit (1) is downstream of a urea synthesis plant which produces the aqueous urea stream (7).  See [0057-0058] and figure 4.  ‘717 also teaches that there is a water purification section (not pictured in fig. 4) that is downstream of the first evaporation and condensation section to treat the first vapor condensate stream (8).  See [0058].  Therefore ‘717 appears to meet the limitations of the active process steps required by claim 4.  The steps for producing the aqueous urea solution are only including in a product by process limitation and do not appear to further limit the structure of the off-gas.  Also see MPEP 2113 and MPEP 2131.02.
Regarding claims 5, 16, and 17, fig. 4 of ‘717 further teaches that the conversion of the urea melt into the solid urea product comprises subjecting the urea melt (14) to a seeding (6) and fluid-bed granulation (2) step to produce solid granules.  See [0059 and 0071-0073].  See MPEP 2131.02.  Also see MPEP 2113 regarding claims 5 and 17, wherein the process is only recited in the product by process limitation of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0312717 (‘717, published on 11/2/2017, of record in the PTO-892 dated 3/25/2022) in view of Meessen (“Urea” Ullmann’s Encyclopedia of Industrial Chemistry, 2010, p. 1-39, of record in the IDS filed on 7/22/2021, see NPL 6). 
Applicant Claims

    PNG
    media_image2.png
    444
    1023
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    394
    1014
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    259
    1015
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘717 is directed toward a urea finishing process with acid scrubbing.  See whole document.  Regarding claims 1 and 2, see fig. 4 and [0057-0073].  ‘717 teaches a process for the production of a solid urea product comprising: 
producing an aqueous urea solution (7);
evaporating the water from the aqueous solution in a first stage evaporation and condensation section (1) so as to form a concentrated urea solution (9);
splitting the concentrated urea solution (9) into a stream (9a), which is fed directly to a granulation unit (2), and a stream (9b), which is fed to a second concentration unit (second evaporator, 4) to produce a more concentrated urea melt (14) by further evaporation of water;
 	subjecting the urea melt to finishing in a finishing section, comprising seeding section (6) and granulation section (2), to produce solid urea granules (10) and an ammonia-containing off-gas (12);
subjecting the off-gas to contact with an acidic scrubbing liquid (18, shown as sulfuric acid) in a scrubber (13) so as to provide a scrubbed off-gas (19) and a utilized scrubbing liquid comprising an ammonium salt (13), specifically ammonium sulfate if sulfuric acid is the scrubbing liquid; and
sending the utilized scrubbing liquid to the second stage evaporation section (4) wherein it is subjected to evaporation of water (15) together with the concentrated urea solution (9b).  Also see MPEP 2131.02.  Also see MPEP 2113 and the 35 USC 112(b) rejection above regarding claim 1.
Regarding claims 3 and 14, figure 4 of ‘717 further teaches that the water vapor obtained from the second evaporation section (15) is condensed in a second stage condensation section (5) to produce a vapor condensate (aqueous stream) (16) which is recycled back to the scrubber (3) of the finishing section.  See [0064-0065] and fig. 4. Also see MPEP 2131.02.
Regarding claim 4, the only positively recited steps of claim 1, from which claim 4 depends, are the scrubbing of the ammonia containing off-gas with an acidic scrubbing liquid to provide a scrubbed off-gas and a utilized scrubbing liquid comprising an ammonium salt and sending the utilized scrubbing liquid to an evaporation section and subjecting it to evaporation of water with a concentrated urea solution.  The rest of the recited steps are recited in a product by process limitation to define the off-gas.  See MPEP 2113 and the 35 USC 112(b) section above.  ‘717 teaches that the first evaporation and condensation unit (1) is downstream of a urea synthesis plant which produces the aqueous urea stream (7).  See [0057-0058] and figure 4.  ‘717 also teaches that there is a water purification section (not pictured in fig. 4) that is downstream of the first evaporation and condensation section to treat the first vapor condensate stream (8).  See [0058].  Therefore ‘717 appears to meet the limitations of the active process steps required by claim 4.  The steps for producing the aqueous urea solution are only including in a product by process limitation and do not appear to further limit the structure of the off-gas.  Also see MPEP 2113 and MPEP 2131.02.
Regarding claims 5, 16, and 17, fig. 4 of ‘717 further teaches that the conversion of the urea melt into the solid urea product comprises subjecting the urea melt (14) to a seeding (6) and fluid-bed granulation (2) step to produce solid granules.  See [0059 and 0071-0073].  See MPEP 2131.02.  Also see MPEP 2113 regarding claims 5 and 17, wherein the process is only recited in the product by process limitation of claim 1. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 15, ‘717 teaches that that the first evaporation and condensation section (1) is downstream of a synthesis section of a urea plant (not shown) which produces aqueous urea stream (7).  ‘717 further teaches that the process further comprises a water waste treatment stage (not shown), to which the first vapor condensate from the first evaporation and condensation section (8) is fed.  See [0057-0058] and fig. 4.  ‘717 also teaches that the aqueous urea stream may comprise residual amounts of ammonium carbamate and ammonia, but is otherwise silent regarding the particulars of the urea synthesis process.  See [0003 and 0057].  This deficiency is cured through the teachings of Meessen (which corresponds to the Ullmann’s reference cited in [0003] of ‘717).
Meessen is directed toward a chemical encyclopedia entry regarding the industrial production of urea.  See whole document.  Meessen teaches that in all commercial processes that urea is produced (via an ammonium carbamate intermediate) by reacting ammonia and carbon dioxide according to the Basaroff reactions.  See section 4.1.1. on p. 3-6.  Meessen further teaches that due to the chemical equilibria of the reactions, that the conversion of the feedstocks to urea is limited such that large amounts of unconverted ammonia and carbon dioxide must be removed from the urea product.  Meessen also teaches that the residual ammonia and carbon dioxide is recovered from the urea product in one or more recovery sections wherein ammonium carbamate is decomposed to ammonia and carbon dioxide and recycled back to the synthesis process, also known as a stripping process.  See section 4.2.1 on p. 8-10.  Detailed examples of the various stripping processes known in the art and commercially utilized are discussed in section 4.3.2. on p. 13-24. Therefore, Meessen teaches that the claimed urea synthesis and recovery sections are well-known in the art.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘717 and Meessen to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to prepare the aqueous urea solution utilized in the finishing process of ‘717 by the method of Meessen because Meessen teaches that the claimed urea synthesis and recovery method is well-known, predictable, and the only method used in commercial urea synthesis.  Further, ‘717 even suggests that the process of Meessen may be used in [0003].  Combining the processes of ‘717 and Meessen will predictably produce a commercially viable process for obtaining solid urea products from ammonia and carbon dioxide feedstocks.  Also see MPEP 2143(A).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622